                                                                   FILED
                                                           in the Middle District of
                                                                North Carolina
                                                                May 21,17,
                                                               February  2020
                                                                           2021
                                                                   1:00 pm
                                                                   2:29 pm
                                                           Clerk, US District Court
                                                              By: __________
                                                                      KM
                                                                       dmk




Case 1:21-mj-00061-JLW Document 3 Filed 02/17/21 Page 1 of 1
